FILE COPY



 King Ranch, Inc.Appellant/s                                   Juan Antonio Garcia, Gonzalo
                                                                Chapa, Jr., and Carmen S. /s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     January 16, 2014

                                   No. 04-13-00605-CV

                                  KING RANCH, INC.,
                                      Appellant

                                             v.

             Juan Antonio GARCIA, Gonzalo Chapa, Jr., and Carmen S. Chapa,
                                     Appellees

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 12-11-51704-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Leave to file Amended Brief is hereby GRANTED. The
Appellant’s Amended Brief is deemed filed as of January 13, 2014.



                                                  ___________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court